The plaintiff in error, for convenience hereinafter called the defendant, was convicted of murder, and his punishment fixed at imprisonment in the state penitentiary at McAlester at hard labor for life.
The record in this case contains 712 pages. The court, after a careful consideration of all the facts and circumstances contained therein, does not deem it necessary to set out the testimony at length. Suffice it to say the testimony is sufficient to sustain the verdict and judgment. *Page 50 
It is urged by the defendant that the court erred in its instructions to the jury as to the law applicable to the facts and that there was error of law committed in the trial of the case sufficient to warrant this court in reversing the same. With this contention we cannot agree. A careful study and examination of the record fails to disclose any prejudicial or fundamental error.
The defendant was accorded a fair and impartial trial. The court correctly advised the jury as to the law applicable to the facts. This was a cold-blooded premeditated murder, and the jury would have been derelict in its duty if it had not imposed the penalty it did on the defendant.
Finding no errors in the record sufficient to warrant a reversal, the judgment of the trial court is affirmed.